Citation Nr: 1236903	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as a result of herbicide exposure.

2.  Entitlement to service connection for defective vision to include as secondary to service-connected disability.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected disability.

5.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in January 2008, June 2008, March 2009, October 2009, and May 2011 when it was remanded for further development. 


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in active service; any current diabetes mellitus disability is not otherwise etiologically related to the Veteran's active service; and any current diabetes mellitus disability is not presumed to be related to any exposure to herbicides in service. 

2.  Defective vision, other than refractive error, was not manifested in active service; any current defective vision disability is not otherwise etiologically related to the Veteran's active service; and the Veteran has not been awarded service connected benefits for any disability.

3.  Hypertension was not manifested in active service; any current hypertension disability is not otherwise etiologically related to the Veteran's active service; and the Veteran has not been awarded service connected benefits for any disability.

4.  Peripheral neuropathy of the upper and lower extremities was not manifested in active service; any current peripheral neuropathy of the upper and lower extremities is not otherwise etiologically related to the Veteran's active service; and the Veteran has not been awarded service connected benefits for any disability.

5.  Erectile dysfunction was not manifested in active service; any current erectile dysfunction disability is not otherwise etiologically related to the Veteran's active service; and the Veteran has not been awarded service connected benefits for any disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty service nor is it presumed to be due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2012).

2.  Defective vision was not incurred in or aggravated by active duty service nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Hypertension was not incurred in or aggravated by active duty service nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active duty service nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  Erectile dysfunction was not incurred in or aggravated by active duty service nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been associated with the claims file.  The records associated with the Veteran's claim for Social Security Administration benefits have been obtained and associated with the claims file. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding the etiology of his disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran has been diagnosed with diabetes mellitus, defective vision, hypertension, neuropathy, and erectile dysfunction, there is no indication of any of these disabilities in service and no indication that any of these conditions may be related to the Veteran's active service.  The only arguments advanced have been that the Veteran's diabetes mellitus is due to reported exposure to herbicides in service and that his other conditions are proximately due to his diabetes mellituss been that the conditions other than diabetes mellitus are related to the Veteran's diabetes mellitus.  Therefore, as the Veteran has been found below to have not been exposed to herbicides and is denied entitlement to service connection based upon exposure to herbicides, the Board finds it unnecessary to afford the Veteran a VA medical examination. 

The Board notes that the claims were remanded in January 2008 for the Veteran to be afforded a hearing before a member of the Board.  The Veteran was subsequently scheduled for a hearing in April 2008; however, the Veteran failed to appear for the hearing.  

The claims were again remanded in June 2008 for attempts to be made to obtain and associate with the claims file copies of records regarding the Veteran's application for Social Security Administration disability benefits.  Records regarding the Veteran's application for Social Security Administration disability benefits were later obtained and associated with claims file.  

The claims were again remanded in March 2009, October 2009, and May 2011 for the Veteran's reports of exposure to herbicides in Thailand and at Keesler Air Force Base in Mississippi to be developed pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  This development was accomplished and responses were received from the Agent Orange mailbox in the form of a memorandum and additional response was received from the United States Army and Joint Services Records Research Center (JSRRC).

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2008, June 2008, March 2009, October 2009, and May 2011 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, there are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of Vietnam.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Additionally, the Board notes, as established in a recent Court opinion, that in order to be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Consistent with Fast Letter 09-20, the RO has placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era.  See Fast Letter 09-20 (May 6, 2009).  This Memorandum notes that, while the Project CHECO Southeast Asia Report: Base Defense in Thailand did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. 

VA's Adjudication Procedures Manual, M21-1MR, indicates that the Compensation & Pension Service (C&P) has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1MR, IV.ii.2.C.10.q.  Additionally, the M21-1MR states that herbicide exposure should be conceded if a U.S. Army veteran served during the Vietnam Era at one of the Royal Thai Air Force Bases if they were involved with perimeter security duty and there is additional credible evidence supporting their statement.  Id.  According to the M21-1MR, herbicide exposure should also be conceded if the Veteran served at a U.S. Army Base in Thailand during the Vietnam Era as a member of a military police (MP) unit, or with a military police occupational specialty if the Veteran states that his duty placed him at or near the base perimeter.  Id.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21- 1MR provides that the several items of development should be performed, including considering the Memorandum on "herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998). Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in 38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)(West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Diabetes Mellitus, Type II

The Veteran claims entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides in service.  The Veteran contends that he was exposed to herbicides while serving in Thailand during the Vietnam War.  He reported that he worked around and was transported on cargo aircraft where Agent Orange was present on pallets.  He remembered the containers being discolored as if they were leaking or had been in contact with containers that had been leaking.  He remembered a strong smell and the cargo being wet that he was sitting near on the aircraft.  The Veteran indicated that he did not know the specific dates but did know that the exposures were while traveling to Nakhon Phanom (NKP) and Udorn air bases.  The Veteran indicated that he worked in secure areas at NKP and at Ramesan Army Station near Udorn where the perimeters of the secure areas were defoliated.  The exposure to these defoliated areas was daily while working at these two locations.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for diabetes mellitus.  Post service treatment records reveal that the Veteran was diagnosed with and treated for diabetes mellitus beginning in December 1998.

The Board acknowledges that a VA website, Public Health: Thailand Military Bases and Agent Orange Exposure (located at http://www.publichealth.va.gov/exposures/
agentorange/thailand.asp) indicates that "Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand any time between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits."  The site continues to relevantly state that "U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975" may have been exposed to herbicides.

In addition, the Project CHECO Southeast Asia Report: Base Defense in Thailand report indicates that herbicides were employed to assist in the difficult task of vegetation control on RTAF bases.  The Board notes that this document relates to the period through July 30, 1972.

Review of the claims file reveals that the Veteran was not stationed in Thailand prior to August 1975.  Therefore, the Veteran did not serve in Thailand prior to the end of the Vietnam Era. 

In addition, the Board notes that an attempt has been made to determine whether the Veteran was exposed to herbicides while serving in Thailand.  A response from the JSRRC indicates that there is no historical data of Agent Orange or tactical herbicide spraying, testing, or storage at Udorn or Nakhon Phanom Air Force Bases in Thailand during 1975.  The response continues to indicate that Agent Orange/tactical herbicides were sprayed in 1964 and 1965 in an isolated coastal area near Pranburi, Thailand.  The DOD list of tactical herbicide sprayed areas and test sites outside of the Republic of Vietnam was noted to not include Udorn or NKP Air Force Bases.

The Board acknowledges that the Veteran contends that he was exposed to herbicides while stationed at Keesler Air Force Base.  However, multiple attempts have been made to verify the Veteran's exposure.  A request to the JSRRC for July 1969 to July 1970 did not reveal any documentation that the Veteran or personnel assigned to the 3386th Technical School were exposed to Agent Orange or tactical herbicides or that his duties required him to be in the vicinity of Agent Orange or tactical herbicides.  It was noted that available historical data did not document Agent Orange or tactical herbicide spraying, testing, or storage at Keesler Air Force Base during the 1969 and 1970 time frame.  

As the preponderance of the evidence is against a finding that the Veteran was exposed herbicides in service, the Board finds that entitlement to service connection for type II diabetes mellitus, on a presumptive basis is not warranted.

As post service records do not reveal any complaint, diagnosis, or treatment for any diabetes mellitus until December 1998, many years after separation, and do not reveal any indication that the Veteran's diabetes mellitus may be related to the Veteran's active service, the Board finds that entitlement to service connection for type II diabetes mellitus is not warranted.

B.  Defective Vision

The Veteran seeks entitlement to service connection for defective vision, to include as secondary to a service connected disability.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for defective vision other than visual acuity.  Post service treatment records reveal that the Veteran was diagnosed with retinopathy in November 2000 and with diabetic retinopathy in December 2005.  Post service records do not reveal any indication that the Veteran's diabetic retinopathy are related to the Veteran's active service and the Board notes that the Veteran is not currently in receipt of any service-connected benefits, including for diabetes mellitus.

The Board finds that entitlement to service connection for defective vision is not warranted.  Initially the Board notes that refractive error is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c).  Although the Veteran has been diagnosed with retinopathy, diabetic retinopathy, diabetic macular edema, bilateral pseudophakia, and status post laser photocoagulation, there is no indication in the claims file that these conditions may be related to the Veteran's active service.  In addition, although these conditions appear to be related to the Veteran's diabetes mellitus, as the Veteran is not service connected for diabetes mellitus, service connection on a secondary basis is not for consideration.  As such, entitlement to service connection for defective vision to include as secondary to service connected disability is denied.

C.  Hypertension

The Veteran seeks entitlement to service connection for hypertension to include as secondary to service-connected disability.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for hypertension.  Post service treatment records reveal that the Veteran has been consistently diagnosed with and treated for hypertension since September 2003.  Post service records do not reveal any indication that the Veteran's hypertension is related to the Veteran's active service.  

The Board finds that entitlement to service connection for hypertension is not warranted.  Although the Veteran is currently diagnosed with hypertension, there is no indication that the Veteran's hypertension may be related to the Veteran's active service.  In addition, as the Veteran is not service connected for any disability, service connection on a secondary basis is not for consideration.  As such, entitlement to service connection for hypertension to include as secondary to service connected disability is denied.

D.  Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service connected disability.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any neuropathy.  Post service treatment records reveal that the Veteran was diagnosed with paraesthesias of the upper extremities in October 2001.  At that time the Veteran denied any numbness, tingling, or pain in the legs or feet.  In October 2001 the Veteran underwent private electromyography (EMG) and nerve conduction tests.  The tests revealed bilateral median sensory nerve injuries within the carpal tunnels, mild on the right and very mild on the left.  The electrical testing was otherwise normal, and on the slightly more affected right side is without evidence of any other injuries at the right upper extremity peripheral nerve, right brachial plexus, or right cervical nerve root level.  Subsequently the Veteran was diagnosed with neuropathy in September 2003.

Post service records do not reveal any indication that the Veteran's neuropathy is related to his active service.  

The Board finds that entitlement to service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  The Veteran has been diagnosed with neuropathy; however, there is no indication that the Veteran's neuropathy is related to the Veteran's active service.  In addition, as the Veteran is not in receipt of service-connected benefits for any disability, service connection on a secondary basis is not for consideration.  As such, entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service connected disability is denied.

E.  Erectile Dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction to include as secondary to service connected disability.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any erectile dysfunction.  Post service treatment records reveal that the Veteran was noted in March 1999 to sexual performance problems that were either stress or neuropathy related.  In November 1999 the Veteran was noted to have impotence that was perhaps functional or anatomic.  In November 2000 the Veteran was noted to have a lack of ability for erection and it was indicated that this was long term since prostate surgery in 1996.

The records do not reveal any indication that the Veteran's erectile dysfunction is related to his active service. 

The Board finds that entitlement to service connection for erectile dysfunction is not warranted.  The Board acknowledges that the Veteran has been diagnosed with erectile dysfunction; however, there is no indication that the Veteran's erectile dysfunction may be related to the Veteran's active service.  The record indicates that the Veteran's erectile dysfunction was related to prostate surgery in 1996.  In addition, as the Veteran is not in receipt of service-connected benefits for any disability, service connection on a secondary basis is not for consideration.  As such, entitlement to service connection for erectile dysfunction to include as secondary to service connected disability is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, as a result of herbicide exposure, is denied.

Entitlement to service connection for defective vision to include as secondary to service-connected disability is denied.

Entitlement to service connection for hypertension to include as secondary to service-connected disability is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected disability is denied.

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


